IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL J. PENDLETON,                      : No. 64 WM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
ALLEGHENY COUNTY,                          :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Application for Writ of Mandamus and/or Extraordinary

Relief and the Application for an Immediate Hearing are DENIED.